At a former day of this term the judgment of the lower court in this case was affirmed. The State, through her Assistant Attorney-General, has filed a motion to set aside the judgment of affirmance and that the judgment of the trial court be reformed, *Page 406 
and the case then be affirmed. An inspection of the record will show that the jury assessed the appellant's punishment at a fine of $25 and twenty days in jail. The judgment of the court below, as found in the record, after reciting the verdict of the jury, stated: "It is therefore ordered, adjudged and decreed by the court that the State of Texas do have and recover of the defendant, Elbert Gipson, said fine of $25 and all costs for which let execution issue." The judgment being incomplete, the State's motion to set aside the affirmance is granted and the judgment is here reformed to read as follows:
State of Texas} v.      }     No. 3088. Elbert Gipson.}
This day this cause was called for trial, and the State by her attorney and the defendant in person both announced ready for trial, and the defendant, Elbert Gipson, pleaded himself not guilty to the information filed herein, and a jury, to wit: J.A. Alexander and five others was duly selected, impaneled and sworn, who having heard the information read, and the defendant's plea of not guilty hereto, and having heard the evidence submitted, and having been duly charged by the court, retired to consider of their verdict and afterwards returned into open court in due form of law, the following verdict, which was received by the court and is here now entered upon the minutes, to wit: We, the jury, find the defendant, Elbert Gipson, guilty and assess his punishment at a fine of $25 and twenty days in the county jail and all costs of this suit.
J.A. Alexander, Foreman.
It is therefore ordered, adjudged and decreed by the court that the State of Texas do have and recover of the defendant, Elbert Gipson, the sum of $25 and all costs of suit for which the State may have its execution. And it is further ordered, adjudged and decreed by the court that the defendant be confined within the county jail for the period of twenty days, as was determined by the jury, and that the defendant be remanded to the custody of the sheriff to serve out said term of imprisonment and until he shall pay the fine and costs adjudged against him.
Such judgment having been reformed, the same is hereby affirmed.
Reformed and affirmed